Citation Nr: 1002404	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-37 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from August 1942 to 
November 1945.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  A surviving spouse of a 
qualifying veteran who died as a result of a service-
connected disability is entitled to receive dependency and 
indemnity compensation (DIC).  38 U.S.C.A. § 1310 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.312 (2009).

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Prior to the appellant's submission of her application for 
DIC benefits, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision regarding the general notice 
requirements for DIC claims.  See Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Notice for DIC claims is to include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Id. at 352-53.

In November 2007, the appellant was sent a VCAA notice letter 
in response to her application for benefits.  However, the 
letter did not comply with the notice elements set forth in 
Hupp.  Accordingly, a remand is required so that the 
appellant may be sent a proper VCAA letter informing her of 
the information and evidence necessary to substantiate her 
DIC claim in compliance with Hupp.

In regards to the appellant's theory of the case, she asserts 
that the Veteran's death was a result of his service-
connected posttraumatic stress disorder (PTSD).  At the time 
of Veteran's death, service connection was in effect only for 
PTSD.  The disability was evaluated as totally (100 percent) 
disabling.  It had previously been characterized as 
psychoneurosis and anxiety state with agoraphobia.

The evidence shows that the Veteran died in August 2006 a few 
days after he fell on his patio at his home.  The death 
certificate lists the immediate cause of the Veteran's death 
as bronchopneumonia.  According to the death certificate, 
this was due to (or a consequence of) a femur fracture that 
was due to (or a consequence of) blunt impact to the torso.  
PTSD is not listed on the death certificate.  Nevertheless, 
the appellant contends that the Veteran fell because of the 
medication he was prescribed to treat his PTSD.  She asserts 
that the Veteran used valium to treat his anxiety related to 
PTSD and that he had a history of stumbling and falling as a 
result of the effects of valium as well as his PTSD-related 
symptoms.  Thus, the appellant contends that service 
connection is warranted for the cause of the Veteran's death 
because the fall that ultimately caused his death occurred as 
a result of service-connected disability.

In April 2009, a VA physician provided a medical opinion in 
connection with the claim in order to address whether the 
Veteran's PTSD caused his death.  The Board does not find the 
opinion to be adequate for deciding the claim because of an 
unclear opinion, insufficient rationale, and the opinion 
appears to be based on an inaccurate medical history.  The VA 
physician gave the opinion that the Veteran's service-
connected PTSD or medications taken for PTSD is less likely 
as not (less than a 50/50 probability) caused by or a result 
of his fall thereby resulting in his death.  The salient 
question is not whether the fall caused the Veteran's PTSD.  
Instead, the question is whether the Veteran's PTSD (or 
medication use) caused the fall.  Thus, the provided opinion 
is unclear and does not answer the necessary question.

To the extent the physician was implying that the Veteran's 
death was not a result of his PTSD, he did not provide 
sufficient rationale possibly because it appears that he 
relied on an inaccurate medical history.  It was noted in the 
opinion that the Veteran reported that he did not have a 
history of falling when he was admitted to the VA Medical 
Center (VAMC) in Cincinnati, Ohio, shortly before his death.  
However, previous VA treatment records document a history of 
falls.  In July 2000, it was noted that the Veteran fell and 
hurt his ribs.  In February 2003, it was noted that the 
Veteran fell two or three times over the past two months.  In 
March 2004, it was noted that the Veteran fell in the 
bathroom.  Thus, an absence of a history of falling is not 
accurate.

The VA physician also noted in his opinion that the Veteran 
fell on August 13, 2006, but he was not taken to the hospital 
until August 14th.  In December 2009, the appellant testified 
at a hearing before the Board.  At the hearing, she submitted 
an ambulance report from the Bellevue-Dayton Fire Department 
documenting the transport of the Veteran from his house to 
the hospital.  The ambulance report is dated August 14, 2006, 
reflecting that the Veteran fell on the 14th of August and 
that he was transported to the hospital soon after the fall 
and not the next day.  Thus, a one day delay in arriving at 
the hospital after the fall is not accurate.  Although the 
ambulance report was added to the record after the agency of 
original jurisdiction (AOJ) most recently adjudicated the 
claim, the AOJ will be able to consider the new evidence in 
the course of the remand.

It was also noted in the April 2009 VA opinion that a VA 
orthopedic note, dated August 14, 2006, indicated that the 
porch where the Veteran fell was slick from light rain.  
There is no other reference to rain in the medical evidence 
currently of record.  Additionally, the orthopedic note that 
mentions the rain is not included in the claims file.  
Although the discharge summary pertaining to the Veteran's 
hospitalization from August 14 to August 20, 2006, is of 
record, none of the corresponding clinical records or 
progress notes has been associated with the claims file.  
Thus, in providing an opinion, it appears that the VA 
physician was able to review clinical records that are note 
in the claims folder.  Therefore, on remand, the complete set 
of the Veteran's final hospitalization records should be 
obtained from the Cincinnati VAMC.

The Court has held that once VA undertakes the effort to 
provide a medical opinion, it must provide an adequate one.  
See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In 
view of the inadequate VA opinion, the claims file should be 
forwarded to a VA physician so that a new opinion may be 
provided that addresses whether the Veteran's service-
connected PTSD, or medication used to treat his PTSD, 
contributed substantially or materially to his death.  
Additionally, the opinion must address whether the Veteran's 
principal cause of death is otherwise attributable to his 
active military service.

When the designated VA physician provides the requested 
opinion, the physician should address the medical evidence 
that pertains to falls.  In addition to the records cited 
above that document the Veteran's falls, other evidence tends 
to lend support to the appellant's theory.  The record 
reflects that the Veteran was prescribed valium for many 
years.  VA treatment records document valium use as early as 
1977 and there is an indication that the Veteran used valium 
or similar drugs prior to that time period.  Notably, a 
January 2002 mental health note indicates that the Veteran's 
VA treating psychiatrist discussed with the Veteran and the 
appellant the risks and dangers of the Veteran falling at 
night and breaking some bones as a possible side effect of 
valium use.  This type of discussion is repeated elsewhere in 
subsequent VA progress notes.

Other evidence in the record tends to weigh against the 
appellant's theory.  VA treatment records document that the 
Veteran experienced weakness in his left lower extremity.  
The March 2003 record that indicates that the Veteran fell 
two or three times over the past two months also mentions 
that he had a left ankle deformity that was most likely the 
cause of his gait instability and recent falls.  It was 
suggested that the Veteran use a cane or walker to prevent 
the falls.  An October 2003 physical therapy consultation 
documents that the appellant reported that the Veteran was 
falling more and needed something to be steady and a walker 
was ordered.  In view of this information and evidence, the 
designated examiner must address the circumstances 
surrounding the August 2006 fall along with the Veteran's 
medical history pertaining to potential and actual falls in 
order for the prospective VA opinion to be adequate for 
deciding the claim.

Accordingly, this case is REMANDED for the following actions:

1.  Send a proper VCAA notice letter to 
the appellant and her representative.  
The letter must notify the appellant of 
the information and evidence necessary to 
substantiate a claim of service 
connection for the cause of the Veteran's 
death.  See Hupp, 21 Vet. App. at 352-53.  
Provide the appellant with:  (1) a 
statement of the conditions for which the 
Veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate the claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
the claim based on a condition not yet 
service connected.  The appellant should 
be given an opportunity to respond to the 
notice and any additional information or 
evidence received should be associated 
with the claims file.

2.  Obtain from the Cincinnati VAMC the 
Veteran's complete clinical records file, 
as well as any other progress notes, in 
connection with his August 2006 
hospitalization and associate the records 
or legible copies thereof with the claims 
folder.

3.  After securing any additional 
records, forward the claims file to a 
physician for a medical opinion report.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated physician.  The physician 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the principal or a 
contributory cause of the Veteran's death 
began during the Veteran's military 
service or otherwise developed as a 
result of disease or injury coincident 
with military service, including service-
connected PTSD.  The appellant's 
contention that the Veteran's service-
connected PTSD (including medication used 
to treat PTSD) caused the Veteran to fall 
shortly before his death must be 
addressed.  Consideration must be given 
to the facts surrounding the August 2006 
fall as well as the evidence pertaining 
to the Veteran's history of falls and the 
possible side effects of his prescribed 
valium as discussed in more detail in the 
remand section above.  The physician must 
provide the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate.

4.  After the requested opinion report 
has been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
physician.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the appellant and her representative with 
a supplemental statement of the case 
(SSOC) and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

